Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claims 1, 5-8, and 14 be found allowable, claims 17-22, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should either of claims 15 or 16 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-11, 13, 15-16, 17-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny et al. (10526731) in view of Chahine (2017/0036066) or alternatively Xue et al. (Electromechanical Behavior of Fibers Coasted with an Electrically Conductive Polymer, Oct 2004). 
For claim 1, Podhajny et al. disclose a motor vehicle passenger compartment assembly (in automobiles to which this invention is provided, Col 3, lines 7-8) comprising: 
at least one electrical load and an operating device (10) that interacts electrically or electronically with the electrical load, 
which operating device is designed to change the electrical operating state of the electrical load when actuated, 
which operating device (10) changes an electrical operating state of the electrical load when actuated, wherein the operating device (10) comprises an operating element (touch sensor, pressure sensor, force sensors, Col 4, lines 12-15) that is actuated by hand, by an operator, and that is connected to or integrated in the electrically conductive textile element (woven fabric, FIGS.7-8, Col 3, lines 33-37).  
Further, Podhajny et al. disclose an electrically conductive textile element (which is the electrically conductive woven fabric) that can undergo resilient elongation (implicit of woven fabric). Specifically, the textile element may be “soft” (Col 3, line 25) having a “fabric surface” that “yields to a light touch” (Col 3, lines 25-26). Moreover, strands of the textile element can be formed from natural fibers such as cotton or bamboo (Col 3, line 42). A PHOSITA understands that such a material would allow for elongation when a light touch is applied.  
Podhajny et al. further disclose wherein a signal terminal or a plurality of first terminals (output end) are arranged so as to be remote from the region of the operating element and are electrically connected to the textile element; and 
wherein a second terminal (input end) is arranged in the region of the operating element.  
Podhajny et al. disclose one example showing a difference of currents between terminals ascertains a signal used for actuating an electrical load as a capacitive touch sensor as described. However, the reference anticipates the use of resistive touch technology, force-sensor-based touch technology as well as other types of arrangements as desired (Col 7, lines 33-49).
Podhajny et al. is silent on how a change of resistance is effected, specifically including whereby upon resilient elongation (caused by pressure from a hand of an operator), the electrically conductive woven fabric lengthens, thus changing the electrical resistance of the electrically conductive woven fabric. 
This is well known from the prior art as taught by Chahine where a woven garment is disclosed with stretch sensors configured for sensing movement of the material (Abstract). The he stretch sensor is a resistive sensor which changes its resistance as a function of elongation ([0102]). 
Likewise, Xue et al. provides a document where the electromechanical behavior of electrically conductive fibers is examined. Specifically, page 934, bottom of the first column notes that the dependence of electrical resistance can be described by an equation linking electrical resistance with strain (elongation) and further denotes at the bottom of the second column a formula whereby the electromechanical behavior of a conductive fiber can be schematically expressed (see (6)). In this formulation, resistance (R) is calculated based on the strain applied along the longitudinal direction of the fiber (or lateral motion in an X-Y plane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have applied the technology know from Chahine or Xue et al., namely that a change of resistance can be effected by elongation of fiber in an X-Y direction, as the method to achieve the resistive touch technology of Podhajny et al. as an obvious alternative or expedient with the same predictable result of allowing a change of resistance in the fabric. 
For claim 17, Podhajny et al., as modified, allows for the woven fabric (textile element) to allow for electrical conductivity as the fabric is pressed or touched by the hand of a user. This pressure allows for the woven fabric to be lengthened or shortened (implicit) to change electrical resistance (Col 7, lines 33-49) via resistive touch technology.
For claims 5, 13, and 18, an electrical voltage (implicit) is applied between the at least one first terminal and the second terminal, the voltage inherently being that of (DC) direct current voltage as that is what is used in vehicle batteries to power conventional vehicles. 
For claims 6 and 19, the first terminal/terminals and/or the second terminal communicates with, or is/are coupled to, a controller (control circuitry, Col 4, lines 19-24). 
For claims 7 and 20, the controller is designed to record (as memory, Col 4, line 21) the electrical resistance, the electrical voltage (such as capacitance change, Col 7, line 67) and/or the electrical current.
For claims 8 and 21, the controller communicates with the electrical load and is designed to output, on the basis of the recorded value for the electrical resistance, the electrical voltage and/or the electrical current, a control signal (as “electrical signals”) for changing the operating state of the load communicating with the controller (“control circuitry”).  
For claim 9, the operating element comprises a capacitive sensor (inherent, Col 7, line 67). 
For claim 10, further comprising at least one of a-- motor vehicle door, seat, console, dashboard, on which the operating element is arranged (specifically the device can be implemented in a navigation device for a vehicle (Col 3, lines 5-10) implicit on a dashboard or console or seat (Col 3, lines 16-18). 
For claim 11, the at least one electrical load is selected from the group consisting of a motor vehicle seat adjuster, window lifter, on-board computer, heater, air-conditioning system, entertainment system (Col 3, lines 4-5), and light. 
For claims 15, 16, and 23, the controller is designed to record (as memory) the electrical resistance, the electrical voltage and/or the electrical current, in the textile element between the region of the operating element and at least one first terminal or between the second terminal (end) and at least one first terminal (end).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Podhajny et al in view of Taylor (2014/0090489). 
For claim 25, Taylor provides for a flexible, elastically stretchable woven electrically conductive fabric ([0046]) to which a DC voltage can be applied ([0054]) as is evidenced throughout the entirety of the document. Taylor further provides for an operating device (including a controller to ascertain signals, [0101] and see also claim 6) and for the woven fabric material to include electrical characteristics such as resistance and to respond to physical forces exerted thereon (such as forces which would implicitly elongate or lengthen the fabric when a force is applied, Abstract, [0008], [0045]). 
The material is elastically stretchable, that is it will return to its original or initial position when an operator releases force thereon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have allowed the fabric of Podhajny et al. to return to its original or initial position as taught by Taylor to reset for subsequent input. 

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny et al. as applied to claims 6 and 19 above and in view of the well known prior art. 
For claims 14 and 22, Podhajny et al. fails to disclose the first and/or second terminals communicating with or coupled to the controller by means of an amplifier.  
Examiner takes official notice that amplifiers are well known in the prior art to increase electrical signals. It would have been obvious to one of ordinary skill in the art to have coupled to the controller of Podhajny et al. an amplifier of the well known prior art in order to provide the same. 
Because applicant has not traversed the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection set forth above.

Prior Art Rejections
Applicant argues the references fail to provide specifics as to how the change in resistance is effected and further argues the references lack the effected method being that of “a resilient elongation for changing the electrical resistance” (page 15 of the response). 
Examiner notes, however, that this feature of the invention is well known in the prior art and represents old technology. Examiner asserts prior art references provide for a change in elongation resulting in a change in resistivity. Namely, those set forth in the rejection above or cited on this or previous 892s. 




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The “Journal of Applied Polymer Science” Volume 88, Issue 5, p. 1225-1229, dated 2/2003 https://onlinelibrary.wiley.com/doi/10.1002/app.11783 discloses a “Stretchable Conductive Fabric for Electrotherapy” where conductive changes of conductive fabric were evaluated as a function of tensile strain (Abstract). The yarn was elongated and a resistance change caused by the applied deformation was measured using resistance tester. The conductivity of the fabric at different elongation levels was calculated. (page 1227, Col 2). 
Electromechanical Behavior of Fibers Coated with an Electrically Conductive Polymer P. Xue et al., dated 10/2004, Textile Research Journal https://journals.sagepub.com/doi/10.1177/004051750407401013 looks at the relationship between elongation and electrical resistance of fibers/fabrics (see for example the formula on page 931, Col 2). 
 	The Impact of Elongation of Change in Electrical Resistance of Electrically Conductive Yarns Woven into Fabric, MDPI Materials (Molecular Diversity Preservation International), where Materials is a peer-reviewed, open access journal of materials science and engineering published semimonthly online by MDPI. https://www.mdpi.com/journal/materials
This reference discloses the use of ECY (electrically conductive yarns) for use in woven textiles specifically studying the relationship between load/elongation and electrical resistance of electrically conductive fabrics such that a change in elongation results in a change in resistance. 
Klefstad-Sillonville et al. (2005/0034485) teaches a textile garment where with elongation imposed on the fabric, a measurable change in electrical resistance results ([0035]). This “measurable change in electrical resistance” depends on “the elongation” and results in an elastic sensor integrated into the garment that is useful and desirable as disclosed. 
Majidi et al. (2020/0413533) discloses a stretchable electronic device which, when elongated, results in a “change in electrical resistance as a function of applied strain” ([0043]). 

Additionally, Examiner would like to remind applicant of that which was previously cited: 
Hwang et al. NPG Asia Materials article (2019) teaches desirability of providing a wearble device with stretchable sensor capable of distinguishing inputs of touch and pressure (force) where a woven textile was used (Materials and methods, page 2) and where a change in resistance was measured based on stretching of the material. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616